 Case 2:21-cv-10621-NGE-APP ECF No. 3, PageID.29 Filed 03/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


JARED BRIKSZA,
       Plaintiff,                                            Case No. 21-10621
v.                                                           Honorable Nancy G. Edmunds


WHOLE FOODS
MARKET, INC., et al.,

       Defendants.
___________________________/

             ORDER DIRECTING PLAINTIFF TO PAY FILING FEE OR SUBMIT
                AN APPLICATION TO PROCEED IN FORMA PAUPERIS

       On March 11, 2021, Plaintiff Jared Briksza filed his pro se complaint against a

number of parties in this Court. (ECF No. 1.) Federal law provides that “[t]he clerk of

each district court shall require the parties instituting any civil action . . . to pay a filing

fee.” 28 U.S.C. § 1914(a). To ensure access to the courts, however, under 28 U.S.C. §

1915(a)(1), a court may authorize the commencement of a civil action without the

prepayment of fees or costs (“in forma pauperis” or “IFP”) if the applicant submits an

affidavit demonstrating that he or she “is unable to pay such fees or give security

therefor.”

       Here, Plaintiff failed to pay the filing fee or file an application seeking in forma

pauperis standing. Accordingly, IT IS HEREBY ORDERED that Plaintiff shall, within

fourteen (14) days of the date of this order, either (1) pay the $402.00 civil case filing

fee in full or (2) file an application to proceed in forma pauperis supported by an affidavit

or declaration complying with 28 U.S.C. § 1746.


                                                 1
 Case 2:21-cv-10621-NGE-APP ECF No. 3, PageID.30 Filed 03/23/21 Page 2 of 2




      Failure to timely comply with this order will result in the dismissal of this case.

      SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: March 23, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 23, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             2
